DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/28/22 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR ASSEMBLY WITH SHIELDING SURROUNDING BOARD-TO-BOARD CONNECTORS IN CONNECTED STATE--.
Claim Objections
4.	Claim 3 objected to because of the following informalities:  if claim 3 were to depend on claim 1, then there would be no first cutout and therefore it would be unclear how there could be a second cutout.  The Examiner recommends amending claim 3 to depend solely on claim 2 to avoid this issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimomura et al. (2021/0218194).
With regard to claim 1, Shimomura teaches, as shown in figures 1, 5, and 8-10 and taught in paragraph 53: “A connector assembly having a first connector 1that includes a first insulator 2, a first terminal 4P held by the first insulator 2, and a first shell 10 having a frame-like shape, and is mounted on a first board; and a second 5connector 5 that includes a second insulator 6, a second terminal 8P held by the second insulator 6, and a second shell 50 having a frame-like shape, and is mounted on a second board, wherein the first connector 1 and the second connector 5 are connected with each other in a state in which the first board and the second board are parallel to each other, the first terminal 4P and the second 10terminal 8P are connected with each other, and the first shell 10 and the second shell 50 are connected with each other, the connector assembly comprising: a first ground pattern 170  having a frame-like shape and
formed on the first board 150, the first ground pattern 170 being soldered to the first shell 10 with first solder provided along a whole circumference of the first ground pattern; and 15a second ground pattern 570 having a frame-like shape and formed on the second board 550, the second ground pattern 570 being soldered to the second shell 50 with second solder provided along a whole circumference of the second ground pattern 570, wherein a space that is between the first board 150 and the second board 550 and that 20is surrounded by the first ground pattern 170 and the second ground pattern 570 when viewed from a direction perpendicular to the first board 150 and the second board 550 is completely shielded from an outside without any gap by at least one of the first shell 10, the first solder 180, the second shell 50, and the second solder 580 when viewed from any direction parallel to the first board 150 and the second board 550”.
Allowable Subject Matter
8.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozeki (2017/0033510) teaches a connector with first cutouts 12e on the first shell 12, but does not teach the first cutouts being closed with the first solder.  Ozeki also teaches second cutouts 22d on the second shell 22, but does not teach the second cutouts being closed with second solder.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831